SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011. o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-1373 A. Full title of the plan and the address of the plan if different from that of the issuer named below: MODINE 401(K) RETIREMENT PLAN FOR SALARIED EMPLOYEES B. Name of issuer of the securities held pursuant to the Plan and the address of its principal executive office: MODINE MANUFACTURING COMPANY 1500 DeKoven Avenue, Racine, Wisconsin 53403-2552 MODINE 401(K) RETIREMENT PLAN FOR SALARIED EMPLOYEES INDEX TO FINANCIAL STATEMENTS, SUPPLEMENTAL SCHEDULE, AND EXHIBITS Pages Report of Independent Registered Public Accounting Firm FINANCIAL STATEMENTS: Statements of net assets available for benefits as of December 31, 2011 and December 31, 2010 1 Statement of changes in net assets available for benefits for the year ended December 31, 2011 2 Notes to financial statements 3-13 SUPPLEMENTAL SCHEDULE: Schedule H, Line 4i - Schedule of assets (held at end of year) 14-15 Exhibits to Annual Report on Form 11-K 16 Signatures 17 NOTE: Supplemental schedules required by the Employee Retirement Income Security Act of 1974 that have not been included herein are not applicable. Index REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Modine Manufacturing Company Administrative Committee for Modine 401(k) Plans and Plan participants of the Modine 401(k) Retirement Plan for Salaried Employees Modine Manufacturing Company Racine, Wisconsin We have audited the accompanying statements of net assets available for benefits of the Modine 401(k) Retirement Plan for Salaried Employees(Plan) as of December 31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended December 31, 2011. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the year ended December 31, 2011 in conformity with U.S. generally accepted accounting principles. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental Schedule H, Line 4i - Schedule of Assets (Held at End of Year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan's management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic 2011 financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic 2011 financial statements taken as a whole. /s/Crowe Horwath LLP Oak Brook, Illinois June 26, 2012 Index MODINE 401(K) RETIREMENT PLAN FOR SALARIED EMPLOYEES STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2011 and December 31, 2010 ASSETS Investments, at fair value (Note 3) Participant-directed investments $ $ Cash - 75 Receivables: Pending trades - Employer contribution Participant contribution Notes receivable from participants Accrued interest and dividends Total receivables Total assets LIABILITIES Accrued Expenses Net assets reflecting all assets at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) Net assets available for benefits $ $ The accompanying notes are an integral part of the financial statements. - 1 - Index MODINE 401(K) RETIREMENT PLAN FOR SALARIED EMPLOYEES STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS For the year ended December 31, 2011 Additions: Investment and dividend income Interest $ Dividends Total interest and dividend income Contributions Participant Employer Rollover contributions Total contributions Total additions Deductions: Net depreciation in investments Loss from Master Trust (Note 3) Net depreciation in fair value of investments Distributions to participants Administrative costs Total deductions Net decrease before transfers Transfers from other Plan (Note 8) Net decrease in net assets available for benefits Net assets available for benefits: Beginning of year End of year $ The accompanying notes are an integral part of the financial statements. - 2 - Index MODINE 401(K) RETIREMENT PLAN FOR SALARIED EMPLOYEES NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 1. Description of Plan The following description of the Modine 401(k) Retirement Plan for Salaried Employees ("the Plan") provides only general information on the Plan.Participants should refer to the Plan agreement for a more complete description of the Plan‘s provisions. A. General The Plan is a 401(k) profit sharing plan covering all eligible salaried employees of Modine Manufacturing Company and its U.S. subsidiaries ("the Company"), who have one hour of service.Eligible employees who elect to participate are referred to as Participants.The Plan was established on January 1, 1999 and is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). B. Contributions Plan Participants enter into a salary reduction agreement wherein the Participant elects a reduction in compensation, which the Company contributes to the Plan.Participants direct investment of their contributions into various investment options offered by the Plan.The Plan currently offers several investment alternatives.Participants may contribute up to 50% of their compensation including overtime, but before bonuses, commissions or taxable fringe benefits.Participants may transfer into the Plan certain assets previously held under another tax-qualified plan. The Company makes matching contributions equal to 50% of Participant contributions which did not exceed 5% of total compensation.The Company has the discretion to make an additional contribution and match all or any portion of the Participant’s contribution.For the 2011 plan year, the Company contributed $1,099,763 in matching contributions.The matching and discretionary contributions, if any, are invested based on the Participants’ investment elections for Participant contributions. In addition, the Company makes a separate, discretionary contribution annually to the Plan for all salaried employees.The contribution is invested in the same funds in the same proportion as the employee’s contributions.If the employee is not contributing to the Plan, the contribution is invested in the Target Date Retirement fund most closely tied to the participant’s 65th birthday.For the 2011 plan year, the Company contributed $2,350,750 in discretionary contributions which was equal to 4% of eligible employee compensation. Participant and Company contributions are subject to certain statutory limitations. C. Participant Accounts Each Participant account is credited with the Participant’s contributions and allocations of the Company’s matching contribution, the Company’s discretionary contribution, Plan earnings and charged with his or her withdrawals.Allocations of contributions and investment earnings are based on the Participant contributions or account balances, as provided by the Plan.The net appreciation (depreciation) in fair value of investments is also allocated to the individual Participant accounts based on each Participant’s share of fund investments.The benefit to which a Participant is entitled is the benefit that can be provided from the Participant’s vested account. - 3 - Index NOTES TO FINANCIAL STATEMENTS, continued 1. Description of Plan, continued Participants were allowed to put no more than 20% of their payroll contributions into the Modine Stock Fund. Participants with more than 20% or more of their account balance in the Modine Stock Fund were not allowed to transfer any of their balance into the Modine Stock Fund. D. Vesting Participants are immediately vested in their voluntary contributions plus actual earnings thereon.Participants become immediately vested upon retirement, death or disability. Participants with an employment commencement date prior to January 1, 2001 are 100% vested in the Company’s contributions.Participants with an employment commencement date subsequent to December 31, 2000 will vest in the Company’s contributions after three years of service, except as noted in Note 5 where certain employees were fully vested due to a partial plan termination.All Thermacore, Inc. employees who were employed on or before December 31, 2001 were 100% vested in their Matching Account prior to the sale of Thermacore, Inc. on May 1, 2008.A year of vesting credit is granted each anniversary of the employee’s hire date. E. Notes Receivable from Participants Participants may borrow from their fund accounts a minimum of $1,000 and a maximum of $50,000 or 50 percent of their vested account balances, whichever is less.The maximum loan repayment term is five years, except for loans to purchase a primary residence.Loans bear interest at the Marshall & Ilsley Bank prime rate plus 2% for general purpose loans and a 15-year mortgage rate for home loans.All principal and interest payments are credited to Participant account balances according to current investment directions in effect for new contributions at the time of each loan repayment. F. Distributions If a Participant retires, dies, terminates employment, or incurs a permanent disability, distributions of their account will be made in a lump sum; provided, however, that the timing and form of distributions are subject to certain minimum balances and age restrictions as provided by the Plan. G. Withdrawals The Plan provides for both hardship and non-hardship withdrawals.Contributions may only be withdrawn without penalty on or after age 59½ or in the event of retirement, death, disability, or termination on or after age 55.Financial hardship includes certain medical expenses, purchase of a primary residence, tuition and related education fees, or to prevent eviction from, or foreclosure of the mortgage on, the primary residence. H. Forfeited Accounts Forfeited nonvested accounts are first used to pay Plan expenses. Any remaining forfeitures are used to reduce the Employer Matching Contributions.Forfeitures totaling $44,806 were used to reduce plan year 2011 Employer Matching Contributions. At December 31, 2011 and 2010, there were forfeitures in the amount of $103,320 and $106,375, respectively, available to offset future contributions to the Plan. - 4 - Index NOTES TO FINANCIAL STATEMENTS, continued 1. Description of Plan, continued I. Administrative Expenses Most expenses of administering the Plan are borne by the Plan. J. Trustee As of December 31, 2011 and 2010, the assets of the Plan were held under an Agreement of Trust by Marshall & Ilsley Trust Company N.A. (the “Trustee”), Milwaukee, Wisconsin. 2. Summary of Significant Accounting Policies A. Basis of Accounting The financial statements of the Plan are prepared under the accrual basis of accounting, in accordance with U.S. generally accepted accounting principles. B. Modine Manufacturing Company Stock Master Trust: A portion of the Plan’s investments are in the Modine Manufacturing Company Stock Master Trust Fund (“Master Trust”) which was established for the investment of assets of the Plan and several other defined contribution plans sponsored by Modine Manufacturing Company.Each participating retirement plan holds units of participation in the Master Trust.The assets of the Master Trust are held by the Trustee. Investments, investment income and administrative expenses relating to the Master Trust are allocated to the individual plans based upon their interests in the participant-directed Modine Company Common Stock Fund. C. Investment Valuation and Income Recognition The Plan’s investments are reported at fair value.Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. Fair value is the price that would be received by the Plan for an asset or paid by the Plan to transfer a liability (an exit price) in an orderly transaction between market participants on the measurement date in the Plan’s principal or most advantageous market for the asset or liability.Fair value measurements are determined by maximizing the use of observable inputs and minimizing the use of unobservable inputs. - 5 - Index NOTES TO FINANCIAL STATEMENTS, continued 2. Summary of Significant Accounting Policies, continued The hierarchy places the highest priority on unadjusted quoted market prices in active markets for identical assets or liabilities (level 1 measurements) and gives the lowest priority to unobservable inputs (level 3 measurements).The three levels of inputs within the fair value hierarchy are defined as follows: Level 1: Quoted prices (unadjusted) for identical assets or liabilities in active markets that the Plan has the ability to access as of the measurement date. Level 2: Significant other observable inputs other than level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3:Significant unobservable inputs that reflect the Plan’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. In some cases, a valuation technique used to measure fair value may include inputs from multiple levels of the fair value hierarchy. The lowest level of significant input determines the placement of the entire fair value measurement in the hierarchy.Transfers between hierarchy measurement levels are recognized by the Plan as of the beginning of the reporting period. The following descriptions of the valuation methods and assumptions used by the Plan to estimate the fair values of investments apply to investments held directly by the Plan and those held as underlying investments of the Master Trust as of December 31, 2011 and 2010. Plan Interest in Master Trust:The fair value of the Plan’s interest in the Master Trust reflects the Plan’s interest in the fair value of the underlying net assets of the Master Trust. Modine common stock and mutual funds:The fair values of mutual fund investments and Modine common stock are determined by obtaining quoted prices on nationally recognized securities exchanges (level 1 inputs). Collective trusts:The fair values of participation units held in collective trusts, other than stable value funds, are based on their net asset values, as reported by the managers of the collective trusts and as supported by the unit prices of actual purchase and sale transactions occurring as of or close to the financial statement date (level 2 inputs). The investment objective of the collective trust classified as fixed income is to achieve investment returns primarily from income and secondarily from capital appreciation.The fixed income collective trust may investa maximum of 30% of its assets in equity securities and no less than 70% of its assets in fixed income securities.The investment objectives of the collective trusts classified as equity funds are to achieve a blended investment return from income and capital appreciation.The equity fund collective trusts will allocate between 30% and 70% of their assets to equity securities and may invest in money market deposit accounts, stable principal funds, domestic and international bond funds, small, mid and large capitalization domestic stock funds and international stock funds. - 6 - Index NOTES TO FINANCIAL STATEMENTS, continued 2. Summary of Significant Accounting Policies, continued Each collective trust provides for daily redemptions by the Plan at reported net asset values per share, with no advance notice requirement. Stable value fund:The fair value of participation unitsin the stable value collective trust are based upon the net asset values of such fund, after adjustments to reflect all fund investments at fair value, including direct and indirect interests in fully benefit-responsive contracts, as reported in the audited financial statements of the fund (level 2 inputs).The investment objective of the fund is to maintain safety of principal while generating a level of current income generally exceeding that of a money market fund.The fund invests mainly in traditional and synthetic guaranteed investment contracts.The stable value fund provides for daily redemptions by the Plan at reported net asset values per share, with no advance notice requirement. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use ofdifferent methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. Investments measured at fair value on a recurring basis are summarized below: Fair Value Measurements at December 31, 2011 Using: Quoted Prices in Active Markets for Identical Assets Significant OtherObservable Inputs (Level 1) (Level 2) Investments (other than interest in master trust) Mutual Fund Life Cycle $ $
